Exhibit 10.1

 

SEPARATION AND CONSULTING AGREEMENT

 

This SEPARATION AND CONSULTING AGREEMENT (the “Agreement”) is entered into by
and between Bally Technologies, Inc., and its affiliates and subsidiaries (the
“Company”) and Mark Lerner (“Executive”), and shall be effective on the date
last signed by the parties, as indicated below.

 

WHEREAS, Executive has been employed at-will by the Company, as Senior Vice
President, General Counsel and Secretary; Executive and the Company wish to set
forth terms and conditions of his post-employment relationship with the Company,
along with related rights and obligations of the parties; and Executive and the
Company wish to resolve all matters related to Executive’s employment with the
Company, on the terms and conditions expressed in this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties, intending to be legally bound, agree as follows:

 

1.         Retirement.

 

1.1       Retirement.  Executive and the Company agree that Executive’s
employment with and positions as Senior Vice President, General Counsel and
Secretary of the Company, all other positions that Executive may hold as an
employee, officer and/or director of the Company or any of its subsidiaries or
affiliates, and the Letter Agreement letter dated August 15, 2000 (the “Letter
Agreement”), shall terminate effective as of January 2, 2014 (the “Separation
Date”), at which time the consulting services described in Section 1.2 shall
commence.

 

1.2       Agreement for Services.  For a period commencing on January 2, 2014
and ending on December 31, 2014, Executive shall provide limited consulting
services to the Company as the Company may reasonably request (made by either
members of the Board of Directors or the Chief Executive Officer) from time to
time, all at such location(s) as are mutually agreeable to Executive and the
Company.  The Company and Executive agree and understand that the services
performed by Executive under this Agreement shall not exceed 8 hours per month,
unless mutually agreed to by both parties in writing.  Executive shall be
entitled to accept other employment and pursue other activities and interests,
so long as such employment, activities and interests do not otherwise breach
Executive’s covenants and obligations under this Agreement.

 

2.         Payments; Benefits.

 

2.1       Compensation prior to Separation Date.  The Company shall continue to
pay Executive his regular base salary from the date hereof through the
Separation Date, which amount shall be payable in accordance with the Company’s
regular payroll practices and subject to applicable withholding.

 

2.2       Accrued Rights.  As soon as practicable after the Separation Date,
Executive shall receive a payment equal to Executive’s accrued but unpaid salary
through the Separation Date.  Following the Separation Date, Executive shall
also be entitled to any amount arising from Executive’s participation in, or
benefits under, any employee benefit plans, programs or arrangements (excluding
any severance plan or policy of the Company, but including continuation of life
insurance coverage under the Company’s existing plan), which amounts shall be
payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements and applicable law.

 

1

--------------------------------------------------------------------------------


 

2.3       Separation Pay.  Notwithstanding Executive’s separation with the
Company, and conditioned upon Executive’s execution, nonrevocation of, and
compliance with, this Agreement, including the releases that form a material
part of this Agreement, which Agreement shall have become effective and
irrevocable within thirty days of the date hereof, the Company shall provide
Executive with the following:

 

(a)        a cash severance payment equal to twelve months of Executive’s
current base salary, which shall be paid by the Company over a period of twelve
months from the Separation Date in equal installments at the same intervals as
other employees of the Company are being paid their base salaries (which
payments, for the avoidance of doubt, would be paid in full to Executive’s
representative or estate in the event of Executive’s death or disability prior
to full payment thereof);

 

(b)        accelerated vesting as of the Separation Date of all outstanding and
unvested stock options, restricted stock or restricted stock units awards
granted to Executive under the Company’s equity incentive plans prior to the
Separation Date, which awards shall otherwise remain subject to the terms and
conditions of the Company’s equity incentive plans and the award agreements
evidencing such awards;

 

(c)        Company-paid COBRA continuation coverage for Executive and his
covered dependents for 18 months following the Separation Date, or, if such
payments are not permissible under applicable law, equivalent cash payments in
lieu thereof;

 

(d)        an additional lump sum cash payment in the amount of $150,000,
payable within thirty days following January 1, 2014; and

 

(e)        six months of Company-paid outplacement services.

 

The Company shall also pay for one appointment, not to exceed three days in
length, for Executive under the Executive Health Program at the Mayo Clinic in
Scottsdale, Arizona, plus reasonable travel and lodging, comparable to similar
past appointments by Employee, which appointment shall occur in calendar year
2014.  In addition, Executive shall be entitled to retain, after inspection and
removal of confidential information by the Company, Executive’s computer,
cellular phone and other communication devices and office furniture.

 

2.4       Expenses. The Company agrees to reimburse Executive for all reasonable
and necessary out-of-pocket business related expenses he incurs at the request
of the Company, provided that Executive shall submit reasonable documentation of
such expenses.

 

2.5       Vacation Time.  On or shortly following the Separation Date, the
Company shall pay to Executive the balance of Executive’s accrued and unused
vacation time as of the Separation Date.  Any payments made to Executive
pursuant to this Agreement shall be made in accordance with all applicable
withholding deductions, and shall be payable in accordance with the Company’s
standard payroll practice.

 

2.6       Indemnification. The Company, its affiliates, agents, employees,
officers and directors agree to indemnify, reimburse and hold Executive harmless
from and against all actions, claims, losses, damages and expenses (including
reasonable attorneys’ fees) of whatever kind, that arise out of, or are in
connection with, Executive’s employment with the Company on or before January 2,
2014, and the services provided thereafter under Section 1.2 of this Agreement.
In accordance with the provisions of Section 14(d) of Bally’s bylaws as
currently in effect, the indemnification provided to Executive under this
provision shall be of the same scope and effect as the indemnification provided
to officers and directors under Section 14 of Bally’s bylaws.

 

2

--------------------------------------------------------------------------------


 

2.7       No Other Benefits.  Except as provided in this Agreement, Executive
shall not be entitled to receive any other payment, benefit or other form of
compensation as a result of his employment or his departure therefrom. 
Specifically, Executive shall not be eligible for severance benefits under any
plan, program or arrangement sponsored or funded by the Company, and he hereby
waives any right to such benefit(s). Further, Executive agrees that, in
connection with any appointments on management and supervisory boards for any
affiliates or subsidiaries of the Company, and for any tasks performed in
connection therewith, Executive shall not be entitled to any further
remuneration and/or any other benefits.

 

3.         Release of Claims.  Executive hereby forever releases and discharges
the Company, its employees, agents and attorneys (in their individual and
representative capacities), from any and all claims, demands, losses, damages,
actions, causes of action, suits, debts, promises, liabilities, obligations,
liens, costs, expenses, attorney’s fees, indemnities, subrogations (contractual
or equitable) or duties, of any nature, character or description whatsoever,
arising from or relating to, directly or indirectly, Executive’s employment with
the Company or the Letter Agreement as of the Separation Date.  This release
shall only apply to claims relating to Executive’s employment with the Company
prior to the Separation Date or the termination of Executive’s employment with
the Company, and shall not apply to obligations of the Company after the
Separation Date pursuant to this Agreement.  This release of claims includes,
but is not limited to, claims at law or equity or sounding in contract (express
or implied) or torts arising under federal, state or local laws or the common
law prohibiting age, sex, race, national origins, disability, veteran status or
any other forms of discrimination (including, but not limited to, the the Nevada
Civil Rights Act, the Nevada Wage Statute, the Nevada Constitution, the Nevada
Fair Employment Practices Act, the Family and Medical Leave Act, the Age
Discrimination in Employment Act of 1967,the Labor Management Relations Act, the
Fair Labor Standards Act, the Rehabilitation Act of 1973, the Lilly Ledbetter
Fair Pay Act, the Occupational Safety and Health Act, the Sarbanes-Oxley Act,
the American with Disabilities Act , Title VII of the Civil Rights Act of 1964,
as amended by the Civil Rights Act of 1991, the Civil Rights Act of 1866, the
Older Workers Benefit Protection Act, 42 U.S.C. § 1981, the National Labor
Relation Act,  any common law or statutory cause of action arising out of
Executive’s employment or termination of employment with the Company, and all
amendments to the aforementioned statutes).

 

4.         Revocation Period.  This Agreement is enforceable when both parties
have signed the Agreement.  The parties understand and acknowledge that
Executive has seven calendar days following his execution of this Agreement to
revoke his acceptance.  For revocation to be effective, notice of revocation
must be received by the Company no later than 5:00 p.m. on the seventh calendar
day after Executive signs the Agreement.  If Executive revokes this Agreement,
it shall not be effective or enforceable, and neither party will be deemed to
have released the other or to have waived any rights with respect to the matters
addressed in this Agreement.

 

5.         Time to Review Agreement; Advice of Counsel.  Executive acknowledges
that he was offered at least twenty-one days to review, consider and negotiate
the provisions of this Agreement prior to execution (“Review Period”).  However,
in the event that Executive executes this Agreement prior to the expiration of
the Review Period, Executive knowingly and voluntarily waives all rights to any
further time for review remaining in the Review Period.  Executive is advised to
consult with an attorney before signing this Agreement and acknowledges that he
has been afforded an opportunity for counsel of his choosing to read and review
it; that he has had the provisions fully explained to him by his counsel; and
that he is signing this Agreement freely, voluntarily and with full knowledge of
its terms and consequences.

 

3

--------------------------------------------------------------------------------


 

6.         Confidential Information.  Executive shall hold in a fiduciary
capacity for the benefit of the Company and its stockholders all secret,
confidential, and proprietary information, knowledge, and data relating to the
Company (and any of its subsidiaries or affiliates), obtained by Executive
during his employment or by reason of the scope of his consulting services
provided hereunder.  Other than is necessary in the business of the Company or
the scope of his consulting services, during the Term and after the expiration
or termination of the this Agreement, Executive shall not directly or
indirectly, without the prior written consent of the Company or except as may be
required by law, communicate or divulge any such information to any person or
entity.

 

7.         Entire Agreement; Assignment.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements between the parties with respect to such
matters, unless specifically provided otherwise herein.  Without limiting the
foregoing, the Letter Agreement will terminate on the Separation Date and
thereafter be of no force or effect.  This Agreement may be modified or amended
only with the written consent of both parties.  This Agreement is for
Executive’s personal services and he may not assign, transfer, or delegate any
duty or obligation to perform such services. Any such attempted assignment shall
be null and void.

 

8.         Waiver.  Neither the failure nor any delay on the part of either
party to exercise any right, remedy, power, or privilege under this Agreement
shall operate as a waiver thereof.

 

9.         Notice. All notices required by this Agreement must be in writing and
must be delivered or mailed to the addresses given below or such other addresses
as the parties may designate in writing.

 

 

 

Bally Technologies, Inc.

Mark Lerner

 

 

6601 S. Bermuda Road

8316 Paseo Vista Drive

 

 

Las Vegas, Nevada 89119

Las Vegas, Nevada 89128

 

 

Attention: General Counsel

 

 

10.       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which, taken together, shall
constitute one and the same instrument.  This Agreement may be executed and
delivered by exchange of facsimile copies showing the signatures of the parties,
and those signatures need not be affixed to the same copy.

 

11.       Governing Law.   The laws of the state of Nevada applicable to
contracts made or to be wholly performed there (without giving effect to choice
of law or conflict of law principles) shall govern the validity, construction,
performance, and effect of this Agreement.

 

12.       Compliance with Section 409A.  The Company intends this Agreement to
comply with the requirements of Section 409A of the Code or an exception
thereto, but it does not warrant or guarantee such compliance. The terms of this
Agreement shall be interpreted, to the fullest extent possible, to comply with
Section 409A of the Code or an exception thereto. Under no circumstances may the
time or schedule of any payment made or benefit provided pursuant to this
Agreement be accelerated or subject to a further deferral except as permitted or
required pursuant to regulations and other guidance issued pursuant to
Section 409A of the Code.  Executive shall not have any right to make any
election regarding the time or form of any payment due under the terms of this
Agreement.  Further, Executive shall remain solely responsible for any adverse
tax consequences imposed upon him by Section 409A, if any.

 

 

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.

 

BALLY TECHNOLOGIES, INC.

EXECUTIVE

 

 

 

 

 

 

/s/Neil Davidson

/s/Mark Lerner

 

Mark Lerner

 

 

Name: Neil Davidson

 

 

 

Title: CFO

Date: December 16, 2013

 

 

Date: December 20, 2013

 

 

5

--------------------------------------------------------------------------------